BARFIELD, Judge.
Review of the record in this case demonstrates competent substantial evidence to support the findings and conclusions of the deputy commissioner with the exception of the award of temporary total disability benefits from February 11, 1980 to July 17, 1980, during which time claimant was working for and being paid by the employer. Claimant concedes error on this award.
The award of temporary total disability benefits from February 11,1980 to July 17, 1980, is reversed and the case remanded to the deputy commissioner to consider whether claimant is entitled to temporary partial disability benefits for that period.
REVERSED and REMANDED.
MILLS and JOANOS, JJ., concur.